      Case 1:19-cv-03283-DLC Document 89 Filed 07/20/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
TRANSPERFECT GLOBAL, INC.,             :              19cv3283 (DLC)
                                       :
                         Plaintiff,    :                   ORDER
               -v-                     :
                                       :
LIONBRIDGE TECHNOLOGIES, INC. and      :
H.I.G. MIDDLE MARKET, LLC,             :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     On July 14, plaintiff filed a letter raising a dispute

concerning defendants’ assertion of attorney-client privilege

over certain communications between Kirkland & Ellis (“KE”) and

the defendants.   An Order of the same day instructed the parties

to meet and confer concerning the dispute.       On July 17,

defendants filed a letter indicating that the meet and confer

did not resolve the dispute.     Accordingly, it is hereby

     ORDERED that a telephone conference is scheduled for July

21, 2020 at 10:00 a.m.    The parties shall use the following

dial-in credentials for the telephone conference:

          Dial-in:         888-363-4749

          Access code:     4324948

     IT IS FURTHER ORDERED that the parties shall be prepared to

address whether communications between KE and defendants made

prior to H.I.G.’s submission of its final bid in November 2017
         Case 1:19-cv-03283-DLC Document 89 Filed 07/20/20 Page 2 of 2


should be treated differently than such communications made

after the final bid.



Dated:       New York, New York
             July 20, 2020



                                    __________________________________
                                               DENISE COTE
                                       United States District Judge




                                      2
